Citation Nr: 1546750	
Decision Date: 11/04/15    Archive Date: 11/10/15

DOCKET NO.  10-40 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a lower back condition, to include as secondary to the Veteran's service-connected left and right knee disabilities.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Howell, Associate Counsel

INTRODUCTION

The Veteran had active service from January 1999 to March 2001. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  In preparing to decide the issue on appeal, the Board has reviewed the contents of the Veteran's electronic claims file, including the "Virtual VA" and Veterans Benefit Management System (VBMS).  All records are now in these electronic systems.

The Veteran testified at an August 2015 videoconference hearing before the undersigned.  A transcript of those proceedings is associated with the Veteran's VBMS record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is service-connected for left and right knee disabilities, and he seeks entitlement to service connection for his lower back condition as secondary to his left and right knee disabilities.  Both knees are currently rated on the basis of limitation of motion.

The record reflects that the Veteran's lower back condition began after a fall down a 30-foot embankment in June 2007.  See, e.g., October 2009 VA Treatment Records.  During the August 2015 Board hearing, the Veteran stated that the accident occurred in June 2006.  

One theory advanced by the Veteran is that the fall occurred because of instability in his knees.  See August 2015 Hearing Transcript.  There is some evidence in the record that the Veteran does have knee instability, and was receiving treatment for it during the time period that the accident occurred.  February 2006 VA treatment records reflect that gait instability had previously caused the Veteran to fall.  March 2006 VA treatment records show treatment for left knee instability, and an October 2008 VA examination determined that the effects of his left knee condition include "weakness, stiffness, swelling, giving way, lack of endurance, locking and fatigability...."  The records also reflect that the Veteran has sometimes worn knee braces because of his left and right knee disabilities.  See, e.g., May 2013 VA Examination. 

Further, the record reflects that the Veteran filed a worker's compensation claim after his June 2006 or June 2007 accident.  See, e.g., February 2014 Representative Statement.  These records are not currently part of the claims file.  In a February 2013 Board remand, further development was requested to obtain these worker's compensation records, and in March 2013, the VA sent a letter to the Veteran requesting information related to the worker's compensation claim.  To date, no response has been returned by the Veteran.  These records could be highly probative of the Veteran's claim that his June 2006 or June 2007 accident was a result of his service-connected left and right knee disabilities.  Therefore, another remand is needed to provide the Veteran an additional opportunity to submit these records.

During the August 2015 Board hearing, the Veteran also reported that he was taken by an ambulance after his June 2006 or June 2007 accident.  Any records related to the Veteran's use of an ambulance and subsequent hospital treatment because of this accident would also be probative.

Accordingly, the case is REMANDED for the following action:

1.  With the assistance of the Veteran as necessary, obtain any outstanding, relevant treatment records, to include any records of relevant ambulance and hospital treatment after the accident in June 2006 or June 2007.  Appellant's assistance should be requested to identify and obtain the records as indicated.

If the AOJ cannot locate all relevant Federal government records, it must specifically document the attempts that were made to locate them and explain in writing why further attempts to locate or obtain any Federal government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it was unable to obtain; (b) explain the efforts VA has made to obtain the evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given the opportunity to respond.

2.  With the assistance of the Veteran as necessary, request all records related to the Veteran's worker's compensation claim arising from the accident and back injury that occurred in June 2006 or June 2007, and associate the records with the claims file.  All attempts to procure the records should be documented in the file.  If the records cannot be obtained, any negative responses should be associated with the claims file, and the Veteran and his representative should be notified of unsuccessful attempts to obtain the records, in order to allow the Veteran the opportunity to obtain and submit those records for review.  

3.  After completing the actions detailed above, readjudicate the claim.  If it is determined that there is additional development that is indicated, to include an examination, such development should be undertaken.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




